Title: To James Madison from Albert Gallatin, 12 April 1803 (Abstract)
From: Gallatin, Albert
To: Madison, James


12 April 1803, Treasury Department. Has received JM’s 6 Apr. letter and has taken measures to place the requisite sums in London and Amsterdam. There not being at the time any depository in London for treasury funds, those funds were remitted “to the order of Messrs. Rufus King & Christopher Gore or of either of them.” Lists the accounts for which funds were remitted to Amsterdam: $19,425 for the diplomatic account, $3,862.50 for prosecution of claims in prize cases, and $1,000 for relief and protection of American seamen; funds remitted to London were $11,212.50 for the diplomatic account, $1,500 for prosecution of claims in prize cases, $1,000 for relief and protection of American seamen, and $4,175 for expenses under the treaty with Great Britain. A remittance of £900 has also been made to King and Gore “on account of the Mediterranean powers” in conformity with JM’s 26 Mar. 1803 requisition. Those general designations are the only instructions given either to King and Gore or to the U.S. bankers in Amsterdam. Subsequent information received from King indicates that he has selected Francis Baring & Company to transact treasury and State Department business. As provision must be made in Great Britain for the payment of the large balance due to John Bulkeley & Son of Lisbon, asks JM if he approves the choice of Baring & Company and if remittances for diplomatic and State Department expenses should be made to them; Gallatin intends to employ them for treasury transactions. “As it is understood that the advances made by the United States in the prosecution of claims in England will be reimbursed out of the first proceeds of the awards in July next, and it is necessary that this money should be formally drawn into the Treasury, before it can be applied to any purposes whatever, permit me to suggest the propriety of instructing the Agent of the United States at London, to keep a distinct account of all monies thus received, and after having paid out of the same only the sum for which the United States may have become responsible on account of costs and other expenses incident to the prosecution of the claims, to state without delay the balance remaining on that account, and to place the same in the hands of Sir F. Baring & Co. subject to the Drafts of the Treasurer of the United States.”
 

   
   RC (DNA: RG 59, ML). 3 pp. In a clerk’s hand, signed by Gallatin. Docketed by Wagner.



   
   See JM to Simpson, 26 Mar. 1803, and n. 6.



   
   See King to Gallatin, 25 Feb. 1803 (King, Life and Correspondence of Rufus King, pp. 223–24). For the long relationship between the U.S. and the banking house of Baring, see Ralph W. Hidy, The House of Baring in American Trade and Finance: English Merchant Bankers at Work, 1763–1861 (Cambridge, Mass., 1949), pp. 31–34.


